5
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 3//15/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. Applicant’s representative argues that Salkintzis fails to teach wherein the indication information of the transport network manager comprises one or more of the following information: tenant information, a network slice type, a service type, location information, public land mobile network (PLMN) information, isolation requirement information, a latency, a bandwidth, and a throughput.  However, Salkintzis clearly teaches “wherein  he network connection may include a "network capabilities" parameter indicating a requested network service type and/or a "transport type" parameter indicating a requested type of transport.  The "network capabilities" parameter and the "transport type" parameter” (See paragraph [0132]). Furthermore, Salkintzis teaches wherein the request includes indication information as recited in paragraph [0116], the "Request Network Connection" message 420 includes an application category parameter 421 which indicates how the requested network connection will be used by the application 404.  For example, the application category parameter 421 may indicate "ApplicationCategory=General-Purpose" if the connection is going to be used for accessing general-type of services, such as web browsing, email, video/audio streaming, or the like.  In another example, the application category parameter 421 may indicate "ApplicationCategory=Mission-Critical" if the connection is going to be used for low-latency, mission-critical communications such as public-safety communication, self-automated driving, or the like.  In yet another example, the application category parameter 421 may indicate "ApplicationCategory=Infrequent Messaging" if the connection is going to be used for infrequently sending of data, such as relaying sensor data to a cloud server”.  One with ordinary skill in the art can confidently conclude that the prior art of Salkintzis clearly teaches the claimed limitation.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0249530 to Salkintzis.

a. 	As per claim 1, Salkintzis teaches a network slice management method; comprising: receiving, by a first management unit, a network slice management request (See paragraph [0108], a management function in a network slice 145 that supports the network slice), wherein the network slice management request carries instance information or indication information of a transport network manager (See paragraph [0176]), and the indication information is used to determine the instance information of the transport network manager; and sending, by the first management unit (See paragraph [0176], a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice), a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request is used to deploy a transmission network (See paragraph [0095-0096 and 0115]), wherein the indication information of the transport network manager comprises one or more of the following information: tenant information, a network slice type, a service type, location information, public land mobile network (PLMN) information, isolation requirement information, a latency, a bandwidth, and a throughput (See paragraph [0084, 0115-0016, 0118, 0132]).  

b. 	As per claim 9, Salkintzis teaches a network management unit- comprising: at least one processor (See paragraph [0072]); and non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the a management function in a network slice 145 that supports the network slice), wherein the network slice management request carries instance information or indication information of a transport network manager(See paragraph [0176]) , and the indication information is used to determine the 4instance information of the transport network manager (See paragraph [0176], a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice); and send a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request is used to deploy a transmission network (See paragraph [0095-0096 and 0115]), wherein the indication information of the transport network manager comprises one or more of the following information: tenant information, a network slice type, a service type, location information, public land mobile network (PLMN) information, isolation requirement information, a latency, a bandwidth, and a throughput (See paragraph [0084, 0115-0116, 0118, 0132]).  

c. 	AS per claim 15, Salkintzis teaches a system for network slice management; comprising a first management unit, wherein the first management unit comprising network management (NM) or domain management (DM); the third management unit; configured to determine instance information of a transport network manager or indication information and to send a a management function in each network slice, each management function (or network slice) being associated with a traffic type.  Here, selecting 1015 the management function in a network slice based on the network slice selection indicator includes matching the network slice selection indicator to a network slice using the traffic type associated with the management function in a network slice); and to send a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request for deploying a transmission network (See paragraph [0095-0096 and 0115]), f. 	As per claims 4, 12 and 18, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the indication information of the transport network manager comprises one or more of the following information: tenant information, a network slice type, a service type, location information, public land mobile network (PLMN) information, isolation requirement information, a latency, a bandwidth, and a throughput (See paragraph [0084, 0115-0116, 0118, 0132]).  

d. 	As per claims 2 and 10, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein when the network slice management request carries the indication information of the transport network manager, before the sending, by the first management unit, a transmission management request to a corresponding transport network 

e. 	As per claims 3, 11, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein before the receiving, by a first management unit, a network slice management request, the method further comprises: receiving, by the first management unit, instance information of at least one transport network manager (See paragraph [0103-0104]).  

g. 	AS per claims 5, 13 and 19, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the indication information of the transport network manager comprises indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template; and the network slice template comprises the instance information of the transport network manager (See paragraph [0048]).  

h.  	As per claims 6, 14 and 20, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the instance information of the transport network manager comprises one or more of the following: an identifier of the transport network manager, provider information of the transport network manager, a network address of the transport 

i.	As per claim 7, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein determining, by a third management unit, instance information or indication information of a transport network manager; and sending, by the third management unit, the management request to a first management unit, wherein the management request carries the instance information or the indication information of the transport network manager (See paragraph [0072, 0094, 0162-0163, 0176],  to request a network connection corresponding to the identified application category).

j. 	As per claim 8, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit comprises network management (NM) or domain management (DM) (See paragraph [0109 and 0175]).  

k. 	As per claim 16, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit; configured to determine the instance information of the transport network manager based on the indication information of the transport network manager (See paragraph [0176-0177]).  

l. 	As per claim 17, Salkintzis teaches the claimed invention as described above.  Furthermore, Salkintzis teaches wherein the first management unit; configured to receive instance information of at least one transport network manager (See paragraph [0176-0177]).  

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DJENANE M BAYARD/Primary Examiner, Art Unit 2444